Citation Nr: 0913562	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
2004, for the granting of service connection for degenerative 
changes of the lumbar segment of the spine.

2.  Entitlement to an effective date earlier than March 10, 
2004, for the granting of a 30 percent disability rating for 
the appellant's service-connected peroneal nerve disability.

3.  Whether an October 11, 1968 rating decision by the agency 
of original jurisdiction (AOJ), that assigned a 30 percent 
disability evaluation for the residuals of a shrapnel wound 
of the right thigh, should be reversed or revised on the 
grounds of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Detroit, 
Michigan.  The Board remanded the claim in May 2008 so that 
clarification could be obtained from the appellant with 
respect to the issues he wished to appeal.  That 
clarification was obtained and the claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The appellant submitted a claim for entitlement to 
service connection for a lower back disability secondary to 
his service-connected disabilities on March 10, 2004.  Prior 
to that date, neither a formal nor an informal claim for 
benefits for this disability had not been presented.  

3.  Prior to March 29, 2004, it was not factually 
ascertainable that the appellant's lower back disability had 
been caused by or was the result of his service-connected 
disabilities.  

4.  The appellant submitted a claim for an increased 
evaluation for his service-connected nerve disorder on March 
10, 2004.  Prior to that date, neither a formal nor an 
informal claim for benefits for an increased evaluation had 
not been presented.  

5.  Prior to March 29, 2004, it was not factually 
ascertainable that the appellant's nerve disability produced 
demonstrable manifestations such that a higher rating could 
be assigned.  

6.  In October 1968, the RO granted service connection for 
the residuals of a right thigh injury.  A 30 percent rating 
was assigned.  That decision was based upon the appellant's 
available service personnel and medical records along with a 
VA medical examination of the leg.  

7.  The RO's October 1968 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  An effective dater earlier than March 10, 2004, for the 
granting of service connection for a lower back disability 
secondary to the appellant's service-connected disabilities 
is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  

2.  An effective date earlier than March 10, 2004, for the 
assignment of a schedular rating greater than 20 percent for 
a disability of the peroneal nerve is not warranted.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400, 4.132, 
Diagnostic Code 8521 (2008).

3.  The October 1968 RO's decision that granted service 
connection for a right thigh disability and assigned a 30 
percent rating for said condition is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

4.  The October 1968 rating decision, granted service 
connection for a right thigh disability and assigned a 30 
percent rating for said condition, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1968).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of numerous letters 
sent to the appellant from the agency of original 
jurisdiction (AOJ) over the course of this appeal.  Moreover, 
the appellant has been provided with VCAA type information in 
the numerous Supplemental Statements of the Case (SSOCs) that 
have been issued.  The letters have informed the appellant of 
what evidence was required to substantiate the claim for an 
earlier effective date and clear and unmistakable error and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant (and his representatives) have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's May 2008 Remand for 
the issues discussed in this Decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in March 2006.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

While stationed in the Republic of Vietnam, the appellant 
experienced a shrapnel wound to the right thigh and right 
sciatic nerve.  The appellant received treatment for the 
wound and he was subsequently honorably discharged from the 
US Army in July 1968.  Following his discharge from service, 
the appellant applied for and received VA compensation 
benefits.  Benefits were granted via a rating action dated 
October 11, 1968.  Said action granted service connection for 
a through and through wound of the right thigh (Muscle Group 
XIII and Muscle Group XIV, with Muscle Group XIII rated as 
moderately severe) and incomplete paralysis of the right 
common peroneal nerve with numbness below the knee to ankle 
and slight drop foot.  

The rating decision was based on the appellant's service 
medical records and a VA examination of September 1968.  The 
injury to the thigh was assigned a 30 percent disability 
rating in accordance with 38 C.F.R. Diagnostic Code 5313; the 
injury to the nerve was assigned a 20 percent disability 
evaluation in accordance with 38 C.F.R. Diagnostic Code 8521.  
The effective date of the disability ratings was determined 
to be the date after the appellant was discharged from the US 
Army.  Such a date was July 18, 1968.  The appellant was 
notified of this action.  He did not appeal the rating.  He 
did not request the assignment of a higher evaluation.  Thus, 
the October 11, 1968, rating decision became final.

Approximately thirty-six (36) years later, the appellant 
submitted a claim to the VA.  He claimed that his two 
service-connected disabilities had become more disabling and 
was thus asking that higher evaluations be assigned to his 
disabilities.  The record indicates that the appellant 
underwent medical testing and those results were forwarded to 
the RO for review.  The RO then issued a rating decision that 
granted service connection for a lower back disability, 
continued the rating percentage assigned for the right thigh 
disability, and increased the rating percentage assigned to 
the nerve disability.  The rating action was issued in May 
2004.

More specifically, the appellant's disability that was rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5313, remained 
at 30 percent disabling.  The nerve injury was found to be 30 
percent disabling and effective date of March 10, 2004, was 
assigned.  Finally, the appellant's lower back disorder was 
assigned a 20 percent rating, effective March 10, 2004.  

The appellant has since expressed disagreement with effective 
dates that have been assigned and has claimed that clear and 
unmistakable error was committed.  The RO has denied his 
claim and he has appealed to the Board for review.

I.  Earlier Effective Dates

The appellant has claimed that earlier effective dates should 
be assigned for the granting of service connection for 
degenerative changes of the lumbar segment of the spine and 
for the granting of a 30 percent disability rating for a 
peroneal nerve disorder.  In both instances, the effective 
date that has been assigned was March 10, 2004.  With respect 
to his lower back disability, he contends that the effective 
date should be February 8, 2002, the date he sought treatment 
for a back disorder.  The appellant further asserts that the 
effective date for the increased rating for the nerve 
disability should also be February 8, 2002 - the date he 
purportedly received treatment for the condition.  

The record indicates that the appellant submitted a claim for 
benefits in March 2004.  At that time, he requested service 
connection for a lower back disability and an increased 
evaluation for the nerve disorder.  Prior to his submission 
of his claim, the appellant had not been in contact with the 
RO for many, many years with respect to his service-connected 
disabilities or for his then nonservice-connected back 
disorder.  

The appellant has pointed to treatment he received on 
February 8, 2002, as indicative of his claim for service 
connection and for an increased evaluation.  The claims 
folder does contain the appellant's VA medical treatment 
record from February 2002.  The history from the record 
reports that the appellant was being seen for an evaluation 
of weakness of the right lower extremity.  He complained of 
gradual weakness and frequent pain of the right leg.  He did 
not complain of any other condition, disability, or disorder.  
More specifically, he did not tell the examiner that his 
lower back was producing symptoms indicative of a chronic 
disorder.  Upon completion of the exam, the appellant was 
referred to another part of the VA Medical Center (VAMC) for 
weakness in the right lower extremity.  At that time, the 
appellant was not diagnosed as suffering from a disability of 
the lower back.  

Based on the referral, the appellant was seen again at the 
VAMC in April 2002.  On the report, it is noted that the 
appellant admitted that he had not been in the VA "system" 
for over 30 years.  The appellant did not complain about a 
back disability during the examination process.  The examiner 
did note that there was a muscular defect at the thigh and a 
peroneal nerve injury.  The examiner did not classify the 
nerve involvement as mild, moderate, moderately severe, or 
severe, nor did he opine that there was partial or complete 
paralysis of the affected nerve.  

Following the appellant's claim of March 2004, the appellant 
did undergo a VA Joints Examination in March 2004.  It was at 
this time that the appellant was diagnosed as suffering from 
a lower back disability secondary to his service-connected 
thigh injuries.  Moreover, it was also determined, via this 
examination, that the appellant's peroneal nerve disability 
was more disabling than previously diagnosed.  It was 
concluded that the appellant's right foot was not completely 
paralysized but that there was severe restriction of the foot 
due to the nerve damage.  

The results of this examination were forwarded to the RO, 
which, in turn, granted service connection for a lower back 
disability and an increased rating for the nerve disorder.  
The effective date listed was March 10, 2004 - the day that 
the appellant submitted his claim for benefits to the RO.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 2002); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2008).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(1)-(2) (2008); Harper v. Brown, 
10 Vet. App. 125 (1997).  In Harper, it was noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  Id.  The Court in Harper further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a appellant 
submitted a claim alleging an increase in disability within 
one year prior to the VA's receipt of the claim and medical 
evidence subsequently substantiated the increase in 
disability, the effective date of the award of increased 
disability compensation was the date as of which it was 
ascertainable, based on all the evidence of record, that the 
increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

A.  Earlier Effective Date - Service Connection

It is evident that this appeal as to the effective date 
assignable for service connection for a lower back disability 
rests on two separate, relatively simple determinations.  
First, there needs to be a finding as to the date on which 
the appellant initiated his service connection claim via a 
formal or informal claim.  That date would be March 10, 2004, 
the date of the appellant's formal claim for benefits.  
Despite the appellant's assertions to the contrary, an 
informal claim for benefits was not pending prior to this 
date.  The medical evidence shows that the appellant did not 
assert, suggest, or insinuate that he was suffering from a 
back disability when he sought treatment at his local VAMC in 
2002.  Additionally, there needs to be a finding regarding on 
what date the medical evidence of record showed that the 
appellant's entitlement to service connection for a lower 
back disability arose, that is, at what point in time was it 
medically determined that his lower back disability was 
secondary to his service-connected leg disorder.  See 38 
U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. §§ 3.151, 3.303, 
3.310, 3.400(o) (2008).  In this instance, it was not until 
March 29, 2004, that a doctor stated that the appellant's 
lower back disability was secondary to or caused by his 
service-connected leg and nerve disorders.  

Applying 38 U.S.C.A. § 5110 (West 2002), the earliest 
effective date is date of receipt of claim, which would be 
March 10, 2004.  Applying 38 C.F.R. § 3.400 (2008), the 
earliest effective date is the date entitlement arose or date 
of claim, whichever is later.  Even if entitlement to service 
connection arose earlier, the date of receipt of claim is 
March 10, 2004.  The Board finds that the RO has granted the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.

To put it another way, the Board can discern no outstanding 
claims prior to the March 10, 2004, claim for service 
connection for a lower back disability; nor can it discern 
any other basis for an effective date earlier than March 10, 
2004, for the award of service connection.  Although the 
undersigned is very sympathetic to the appellant's situation 
and his contention that he should have received service 
connection when he started going to the VA doctors in 2002, 
the law concerning assignment of effective dates is clear and 
unambiguous.

B.  Earlier Effective Date - Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2008).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2008).

The appellant's nerve injury has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 8521 (2008).  A 20 percent 
rating will be assigned when there is moderate incomplete 
paralysis of the external popliteal nerve (common peroneal).  
A 30 percent evaluation is assigned for severe incomplete 
paralysis, and a 40 percent evaluation is warranted for 
severe complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. Part 4, Diagnostic Code 
8521 (2008).

The words such as "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  As noted at the beginning of the schedular criteria 
for rating peripheral nerve disabilities, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2008).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The Board finds no basis for assigning a higher schedular 
rating for any period prior to March 10, 2004 - the date that 
the RO received the appellant's claim for an increased 
evaluation.  Prior to March 2004, the records do not show 
that the appellant was suffering from severe neurological 
symptoms or manifestations.  In other words, it was not 
factually ascertainable prior to March 10, 2004, the date 
that the RO received the appellant's claim for an increased 
evaluation, that the criteria for an evaluation in excess of 
20 percent for a peroneal nerve disability, under 38 C.F.R. 
Part 4, Diagnostic Code 8521 (2003), had been met.  For the 
reasons stated above, entitlement to an effective date 
earlier than March 10, 2004, for the assignment of a 30 
percent evaluation for incomplete paralysis of the right 
common peroneal nerve with numbness below the knee to ankle 
with slight foot drop is not established.  38 C.F.R. § 
3.400(o)(2) (2008).



II.  Clear and Unmistakable Error

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims alleging CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing 
regulations, will not be addressed in this portion of the 
Board's decision.  With respect to the notice provisions, the 
Board observes that a statement of the case along with notice 
letters have notified the appellant of the type of evidence 
needed to substantiate his claim involving CUE.

Under 38 C.F.R. § 3.105(a) (2008), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a appellant raises CUE, there must be some 
degree of specificity as to what the alleged error is and, 
that if true, would be CUE on its face, with persuasive 
reasons given as to why the result would have been manifestly 
different but for the alleged error.  Id., Scott v. Brown, 7 
Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the appellant must make his claim of 
CUE with some degree of specificity.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  "It is the kind of error of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the appellant's case, the Board 
finds initially that the RO's rating decision in October 
1968, to which the appellant was notified, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The appellant basically argues that the RO incorrectly 
evaluated his right thigh wound, and as such, the RO's 
decision was flawed.  He maintains that the RO should not 
have classified his shrapnel wound injury as moderately 
severe but should have, instead, classified the residuals as 
severe.  

Yet, it has not been claimed that the applicable laws and 
regulations were not correctly applied.  Instead, and in the 
Board's opinion, these allegations regarding the claimed 
clear and unmistakable error are essentially tantamount to 
mere disagreement as to how the facts were weighed or 
evaluated by the RO.  These general contentions are without 
merit, for purposes of the present claim, because they only 
advance arguments that cannot be considered clear and 
unmistakable, in that they do not conform to the Court's 
requirement to "assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 313, 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993).

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
establishment of a disability rating in excess of 30 percent 
for the residuals of a right thigh injury via clear and 
unmistakable error must be denied because of an absence of 
legal merit or lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of CUE in a 
rating decision is the appellant's failure to plead CUE with 
the specificity required by Fugo, 6 Vet. App. 40, the remedy 
is dismissal without prejudice, and not denial.  The 
appellant's arguments amount to no more than a dispute over 
how the RO (and the examiner) weighed the evidence in his 
claim.  Inasmuch as Fugo held that a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication does not meet the restrictive definition of CUE, 
the Board will dismiss the appellant's claim.


ORDER

1.  Entitlement to an effective date earlier than March 10, 
2004, for the granting of service connection for degenerative 
changes of the lumbar segment of the spine, is denied.

2.  Entitlement to an effective date earlier than March 10, 
2004, for the granting of a 30 percent disability rating for 
the appellant's service-connected peroneal nerve disability, 
is denied.

3.  The claim of clear and unmistakable error in the October 
11, 1968, rating by the agency of original jurisdiction, that 
assigned a 30 percent disability evaluation for the residuals 
of a shrapnel wound of the right thigh, is dismissed without 
prejudice.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


